Citation Nr: 1449410	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  10-00 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to special monthly pension (SMP) based on the need for aid and attendance of another person (A&A). 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran had active service from December 1961 to August 1962. 
This matter came before the Board of Veterans Appeals (Board) on appeal from an October 2008 letter decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The appeal was remanded by the Board in December 2011 for further development, and it now returns to the Board for appellate review.

In his December 2009 substantive appeal (VA Form 9), the Veteran requested a personal hearing before a Veterans Law Judge.  This hearing was scheduled for September 2010, but the Veteran did not attend.  As no further communication from the Veteran with regard to a hearing has been received, the Board considers his request for a hearing to be withdrawn.  See 38 C.F.R. §§ 20.702(d), (e); 20.704(d), (e) (2014).


FINDING OF FACT

The most probative evidence of record does not establish that the Veteran had active military service for 90 days or more during a period of war, active military service during a period of war and was discharged or released from such service for a service-connected disability, active military service for a period of ninety consecutive days or more and such period began or ended during a period of war, or active military service for an aggregate of ninety days or more in two or more separate periods of service during one period of war.


CONCLUSION OF LAW

The criteria for special monthly pension on the basis of the Veteran being in need of the regular aid and attendance of another person have not been met.  38 U.S.C.A. 
§§ 1501, 1521, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.351, 3.352 (2014); Sabonis v. Brown, 6 Vet. App. 426 (1994).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) imposes certain duties upon VA to notify the claimant of the shared obligations of the claimant and VA in developing his or her claim and to assist the claimant by making reasonable efforts to obtain relevant evidence in support of the claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 
However, the Board notes that the Court of Appeals for Veterans Claims (Court) has held that the statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of that claim is based on statutory interpretation, rather than consideration of the factual evidence. See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).

In the present case, the facts are not in dispute.  As discussed below, resolution of the Veteran's appeal is wholly dependent on interpretation of the relevant VA statutes and regulations, and their application to the facts already of record. In this particular case, the facts that serve as the basis of the denial of the claim are incontrovertible.  Thus, as no reasonable possibility exists that any further factual development would assist in substantiating the claim, any deficiencies of VCAA notice or assistance, if they exist are rendered moot.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with the VCAA is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating the claim).  Further, because the claim is being denied as a matter of law, no further development under the VCAA is warranted. See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the VCAA is not applicable where it could not affect a pending matter and could have no application as a matter of law); Sabonis, 6 Vet. App. at 429-30 (where the operation of law is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought).  Moreover, as no development will substantiate the Veteran's entitlement, any noncompliance with the Board's December 2011 remand orders, if any exists, is rendered harmless.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 
II. Analysis

Special monthly pension is warranted if a veteran is in need of regular aid and attendance. 38 U.S.C.A. § 1521(d).  The need for aid and attendance is defined as helplessness or being so nearly helpless as to require the regular aid and attendance of another person.  38 C.F.R. § 3.351(b).  A veteran shall be considered to be in need of regular aid and attendance if: he is blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; or is a patient in a nursing home because of mental or physical incapacity; or establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352(a). See also 38 C.F.R. § 3.351(c).

Veterans are entitled to VA nonservice-connected pension benefits if they are permanently and totally disabled from a nonservice-connected disability that is not the result of willful misconduct, provided that they have the requisite service.  38 U.S.C.A. § 1521(a); 38 C.F.R. §§ 3.3, 3.314(b)(3).  A Veteran meets the necessary service requirements if he served in active military, naval, or air service under one of the following conditions: (1) for 90 days or more during a period of war; (2) during a period of war and was discharged or released from service for a service-connected disability; (3) for a period of 90 consecutive days or more and such period began or ended during a period of war; or (4) for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war. 38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a).  For VA purposes, the Vietnam War era is defined as the period beginning on February 28, 1961, and ending on May 7, 1975, for Veterans who served in the Republic of Vietnam during that period. 38 U.S.C.A. § 101(29)(A) (West 2002); 38 C.F.R. § 3.2(e), (f) (2013).  In all other cases, the wartime period for the Vietnam era is defined as beginning on August 5, 1964, and ending on May 7, 1975. 38 U.S.C.A. § 101(29)(B); 38 C.F.R. § 3.2(f). 

Active duty for training (ACDUTRA) is not defined as "active" service unless the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty while performing ACDUTRA. 38 U.S.C.A. 
§ 101(24); 38 C.F.R. § 3.6(a).

The Veteran's DD Form 214 indicates that he had active service from December 1961 to August 1962, with a Reserve obligation of two years and seven months after his release from active duty, ending in March 1965.  His service records do not establish that he served in the Republic of Vietnam during his period of active duty.  Additionally, the evidence does not show that the Veteran had Reserve service that met the 90 day requirement or that he was disabled from a disease or injury during a period of ACDUTRA while serving in the Reserves.  Service connection has not been established for the Veteran for any disability.  In light of the above facts, the Veteran does not meet the legal requirements for entitlement to pension benefits. 

The Veteran has not disputed either his service dates or the finding that he did not serve in Vietnam.  He has offered no arguments to support his claim other than he is in need of the benefit due to his physical disabilities.  The Board is sympathetic to the Veteran's circumstances; however, without the requisite period of service, there is no legal basis upon which the claim may be granted.  Therefore, the appeal for entitlement to VA special monthly pension benefits is denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to special monthly pension based on the need for regular aid and attendance is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


